United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1367
                                    ___________

Odis Jackson,                            *
                                         *
             Petitioner,                 *
                                         * Petition for Review of
      v.                                 * an Order of the
                                         * Railroad Retirement Board.
Railroad Retirement Board,               *
                                         *    [UNPUBLISHED]
             Respondent.                 *
                                    ___________

                           Submitted: September 3, 2003
                               Filed: September 29, 2003
                                    ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Odis Jackson petitions for review of the Railroad Retirement Board’s (Board’s)
final decision denying his application for an annuity increase. Having carefully
reviewed the record, see Worms v. Railroad Retirement Bd., 255 F.3d 502, 505 (8th
Cir. 2001) (standard of review), we affirm. Jackson has identified no legal authority--
and we have found none--to support his position that he is entitled to an annuity
increase based on his minor grandson retroactive to February 1993. Accordingly, we
affirm the decision of the Board. See 8th Cir. R. 47B.
                        ______________________________